 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE BOUTROS,                                   No. 2:19-CV-1080-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CORY HONY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                  On November 22, 2019, the Magistrate Judge filed findings and recommendations

20   herein which were served on the parties and which contained notice that the parties may file

21   objections within the time specified therein. Timely objections to the findings and

22   recommendations have been filed.

23                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

24   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

25   entire file, the court finds the findings and recommendations to be supported by the record and by

26   proper analysis.

27   ///

28   ///
                                                       1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    The findings and recommendations filed November 22, 2019, are adopted

 3   in full;

 4                 2.    Defendants’ motion to dismiss (ECF No. 24) is granted;

 5                 3.    Plaintiff’s motion for injunctive relief (ECF No. 8) is denied;

 6                 4.    Defendants’ motion to strike (ECF No. 23) is denied as moot;

 7                 5.    Plaintiff’s complaint is dismissed; and

 8                 6.    Plaintiff shall file a first amended complaint within 30 days of the date of

 9   this order.

10
     DATED: January 23, 2020
11
                                                /s/ John A. Mendez____________               _____
12

13                                              UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
